Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
	This application claims priority from provisional application 62953869, filed 12/26/2019
Information Disclosure Statement
The IDS’s filed on 10/14/2022, 10/4/2022, 8/19/2021, 3/25/2021 have been considered. See the attached PTO 1449 form. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 and 22, tannic acid as the polyphenol and carrageenan as the film forming polymer in the reply filed on 8/30/2022 is acknowledged.  The traversal is on the ground(s) that disclosure in the specification cannot be relied upon as a basis for any restriction requirement and that the office has provided no reason or evidence to show that examination of all species would impose a serious burden. This is not found persuasive because firstly, the specification discloses the product could be used for a materially different process such as applying to a wet hair whereas the instant claims require applying to dry hair. The method pointed to in the specification is not recited in the claims and is different from the one recited in the instant claims, thus, the restriction is proper. Also, Vedro et al. (US 5,198,217; Mar. 30, 1993) teaches composition comprising tannic acid can be used as a topical dermatological spray for treating psoriasis (claims; col. 9, line 65 to col. 10, line 8), which is materially different than the method for styling hair. With respect to the species election, the species are independent or distinct because the species encompass different structures and properties and a comprehensive search of the patent and non-patent literature for any one such species would not necessarily result in a comprehensive search of any one or more of the other species within the claimed genera. 
The requirement is still deemed proper and is therefore made FINAL.
Upon further search and consideration, the examiner has expanded the election of species and rejoined xanthan gum as the film forming polymer since the prior art being relied upon teaches xanthan gum and the search is coextensive. Claims 7, 13, 14, and 17-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. With respect to claim 7, applicant have elected tannic acid as the polyphenol and tannic acid has pKa of around 6. The pH of about 8 or less falls outside the scope of the elected species and thus claim 7 is withdrawn. 
Claims Status
Receipt of Remarks/Amendments filed on 8/30/2022 is acknowledged. Claims 1-22 are currently pending. Claims 7, 13, 14, and 17-21 have been withdrawn. Accordingly, claims 1-6, 8-12, 15-16 and 22 are currently under examination.  
Claim Objections
Claims 4 and 16 are objected to because of the following informalities:
In claim 4, “PVM/MA” should not be abbreviated and should be spelled entirely the first time it is used in the claims.  
In claim 16, the recitation “of at least one polyphenol” should recite “of the at least one polyphenol”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vedros et al. (US 5,198,217; Mar. 30, 1993).
Vedros teaches topical dermatological composition comprising tannic acid (see: Claim 1). Instant claim 22 requires only tannic acid to be present in the composition and thus Vedros anticipates claim 22. 

Claims 1-6, 8, 11-12, 15-16 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aimi et al. (US 2013/0232701 A1; Sep. 12, 2013). 
Aimi throughout the reference teaches hair dye compositions wherein the composition comprises a first agent and a second agent (Abstract; Claims). In Example 11 of Table 4, Aimi discloses a composition comprising Tannic agent (polyphenol), Xanthan gum (film forming polymer) and water (i.e. solvent). Aimi teaches the exemplified composition having a pH of 7 (Para 0051) which reads on the pH of composition recited in claims 1 and 16 since the claims recite the pH is less than “about” 6.5 (claim 16) and pH of the composition is “approximately” at or below the pKa of the polyphenol (claim 1). Aimi teaches the content of tannic acid is preferably 0.01 to 5% by weight based on the weight of the first agent and when the second agent contains xanthan gum, the content of xanthan gum is 0.5 to 10% by weight based on the total weight of the second agent. (Para 0028 and 0032). In example 11 of Table 4, Aimi includes Tannic acid in the amount of 1% (in first agent) and xanthan gum in the amount of 1.5% (in second agent). The amount of Tannic acid per the weight of composition (i.e. first and second agent) would equate to half of 1% of Tannic acid (i.e. 0.5%) and the amount of xanthan gum per the weight of composition (i.e. first and second agent) would equate to half of 1.5% (i.e. 0.75%). Thus, 0.5% of Tannic acid and 0.75% of xanthan gum reads on amounts and weight ratios of Tannic acid and xanthan gum recited in the claims. 

In the event the applicant can show that the instant claims are not anticipated by Aimi et al., then the following 103 rejection is applied. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12, 15-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aimi et al. (US 2013/0232701 A1; Sep. 12, 2013). 
Aimi throughout the reference teaches hair dye compositions wherein the composition comprises a first agent and a second agent (Abstract; Claims). In Example 11 of Table 4, Aimi discloses a composition comprising Tannic agent (polyphenol), Xanthan gum (film forming polymer) and water (i.e. solvent). Aimi teaches the exemplified composition having a pH of 7 (Para 0051). Aimi teaches the content of tannic acid is preferably 0.01 to 5% by weight based on the weight of the first agent and when the second agent contains xanthan gum, the content of xanthan gum is 0.5 to 10% by weight based on the total weight of the second agent. (Para 0028 and 0032). In example 11 of Table 4, Aimi includes Tannic acid in the amount of 1% (in first agent) and xanthan gum in the amount of 1.5% (in second agent). The amount of Tannic acid per the weight of composition (i.e. first and second agent) would equate to half of 1% of Tannic acid (i.e. 0.5%) and the amount of xanthan gum per the weight of composition (i.e. first and second agent) would equate to half of 1.5% (i.e. 0.75%). Thus, 0.5% of Tannic acid and 0.75% of xanthan gum reads on amounts and weight ratios of Tannic acid and xanthan gum recited in the claims. With respect to the amount of tannic acid recited in claim 10, Aimi teaches tannic acid can be included in the amount of up to 5% which overlaps the amount recited in claim 10. With respect to the pH, Aimi teaches the pH of the first agent is 5 to 10 and pH of the second agent is 2 to 6 (Para 0046), and adding the first agent with pH of 5 (lower limit) and second agent with pH of 2 (lower limit) would result in pH which reads on the instant claims. Aimi also teaches the second agent of the composition may contain a water-soluble polymer such as carrageenan (Para 0036).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have included carrageenan in the second agent, tannic acid in the amount recited in claim 10 and adjust the pH of the composition which is less than about 6 or 6.5. The prior art clearly teaches that carrageenan can be included in the second agent, an overlapping amount of tannic acid which can be included and a pH of the composition which can be adjusted to a pH less than 6 and therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3, 4, and 6 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 240, 243, 244, and 247 of copending Application No. 17/130,273 (USPGPUB 20210196594).  
Claims 240, 243, 244, and 247 of copending Application No. 17/130,273 recite the exact same limitations in the exact same language as instant claims 1, 3, 4, and 6. 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-12, 15-16 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 240-250 of copending Application No. 17/130,273 (USPGPUB 20210196594). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite at least one polyphenol, at least one film forming polymer, wherein the pH of the composition is approximately at or below the pKa of the polyphenol. The instant claims recite amount of film forming polymer ranging from 0.01% to 10% and amount of polyphenol ranging from 0.001% to 20%. The instant claims recite the polyphenol is tannic acid and film forming polymer include PVM/MA Copolymer, carrageenan, gum Arabic, xanthan gum, alginate, or mixtures thereof. The instant claims recite weight ratio of polyphenol and film forming polymer ranging from 1:30 to about 30:10. The instant claims also recite pH of the composition is at or below 6. The ‘273 application also recites at least one polyphenol, at least one film forming polymer, wherein the pH of the composition is approximately at or below the pKa of the polyphenol. ‘273 recites amount of film forming polymer ranging from 0.001% to 10% and amount of polyphenol ranging from 0.1% to 15%. ‘273 recite the polyphenol is tannic acid and film forming polymer include PVM/MA Copolymer, carrageenan, gum Arabic, xanthan gum, alginate, or mixtures thereof. ‘273 recite weight ratio of polyphenol and film forming polymer ranging from 20:1 to about 1:1. ‘273 also recite pH of the composition ranges from about 5 to about 8. 
The difference between the instant claims and ‘273 application is that the amounts and ratio of polyphenol and film forming polymer and the pH of the composition is not the exact same. However, the amounts, ratio and the pH of both the instant claims and the claims of ‘273 do overlap and overlapping amounts have a prima facie case of obviousness. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616